J-A18027-22

                             2022 PA Super 166

 RALPH G. HUNNELL AND FLORENCE            :   IN THE SUPERIOR COURT OF
 H. HUNNELL, IN THEIR CAPACITY AS         :        PENNSYLVANIA
 TRUSTEES OF THE HUNNELL FAMILY           :
 REVOCABLE LIVING TRUST                   :
                                          :
                    Appellants            :
                                          :
                                          :
              v.                          :   No. 1367 WDA 2021
                                          :
                                          :
 GARY M. KRAWCZEWICZ AND                  :
 LORENE A. KRAWCZEWICZ,                   :
 HUSBAND AND WIFE, AND EQT                :
 PRODUCTION COMPANY                       :

              Appeal from the Order Entered October 13, 2021
            In the Court of Common Pleas of Washington County
                         Civil Division at 2011-3258

BEFORE: STABILE, J., MURRAY, J., and McLAUGHLIN, J.

OPINION BY MURRAY, J.:                    FILED: September 29, 2022

      Ralph G. Hunnell and Florence H. Hunnell (collectively, Appellants), in

their capacity as Trustees of the Hunnell Family Revocable Living Trust, appeal

from the order which denied their motion for summary judgment, and granted

the motion for summary judgment of intervenor, EQT Production Company

(EQT). We affirm.
J-A18027-22


       Appellants own 104 acres in West Bethlehem Township (the Property).

They initiated the underlying action to obtain a declaration of their ownership

of the Property’s oil and gas rights.1

       The trial court summarized the uncontested facts as follows:

       Both parties acknowledge that on December 7, 1920, W.N. and
       Abbie Theakston entered into an oil and gas lease with The
       Manufacturers Light & Heat Company. This “Manufacturers Lease”
       covering the Property was recorded on March 11, 1921. The
       Manufacturers Lease provided for a then (1) year term
       commencing on June 29, 1921, and “as much longer as operations
       for Oil and Gas are being conducted on the premises.” This lease
       further provided that if a well were not completed by that date,
       Manufacturers would pay a quarterly rental payment of $859.00
       or the lease was rendered “null and void.”

             The parties further acknowledge that on February 23, 1924,
       W.N. and Abbie Theakston conveyed the [P]roperty to [Ernest]
       Brtko [(Brtko)].2 The [Theakston] Deed included 104 acres and
       20 perches of land. However, the Deed included multiple clauses
       that “excepted and reserved … all of the Pittsburg or river vein of
       coal …” and “excepted and reserved … all minerals of whatever
       nature and classification may lie beneath said Pittsburg seam of
       coal.…”

            The parties’ dispute centers on the next part of the
       [Theakston] Deed that provides:


____________________________________________


1 Appellants named as defendants the 27 heirs of the prior Property owners,
W.N. and Abbie Theakston, including Gary M. and Lorene A. Krawczewicz (the
Krawczewiczes), husband and wife. The parties later stipulated that EQT had
purchased the Property’s oil and gas interests from all heirs except the
Krawczewiczes. This Court subsequently amended the caption to reflect that
the Krawczewiczes are the remaining Theakston heirs with an interest in the
Property’s oil and gas. The Krawczewiczes have not filed a brief.

2 The Theakston Deed names the grantee, Ernest “Brtko.” Appellants state
that “other public references list the grantee’s name as ‘Britko.’” Appellants’
Brief at 7 n.2. For consistency, we use the “Brtko” spelling.

                                           -2-
J-A18027-22


            “All the oil and gas within and underlying the hereinbefore
        described tract of land is also reserved together with such
        rights to drill or operate for same as are set forth in full in
        lease by said W.N. Theakston et ux, lessors, to Manufacturers
        Light and Heat Company, lessee, dated Dec. 7, 1921, the
        terms of said lease demise and let “unto said lessees all the
        oil and gas in and under the tract of land” and also said land
        for the purpose and with the exclusive right of draining and
        operating thereon for said oil and gas, together with the right
        of way, and the right to use sufficient water and gas from the
        premises to drill and operate wells thereon, and such other
        rights and privileges as are necessary for conducting and
        operations, and the right to remove, at any time, all property
        placed thereon by the lessee.”

        “No wells to be drilled, however, within two hundred feet of
        the dwelling house or barn now on the premises without
        consent of the lessors.”

            If gas is found in paying quantities and conveyed from the
        premises and marketed, the party of the second part may
        have gas from the well and or wells on the premises to an
        amount not exceeding one hundred and fifty thousand
        (150,000) cubic feet per year free of cost, for light and heat
        in the dwelling house on the premises by laying the necessary
        lines and making connections at his cost at such point as may
        be designated by said Manufacturers Light and Heat
        Company, lessee, provided such gas is used with economical
        appliances approved by the lessee, and is measured by meter
        as is the case of other consumers; said gas to be used at said
        consumer’s own risk, and Gas Company “not to be in any way
        liable for insufficient supply caused by use of pumping
        stations, breakage of line or otherwise; but nothing herein
        shall prevent lessee from abandoning any well or wells and
        removing the pipe therefore,” this privilege is hereby
        conveyed to the grantee.

Trial Court Opinion, 10/13/21, at 4-5 (citations omitted, footnote added,

emphasis in original).

      On May 10, 2011, Appellants filed a writ of summons naming the 27

Theakston heirs and Atlas America, LLC (Atlas), as defendants. The action

                                     -3-
J-A18027-22


was listed as a lis pendens against the Property.         EQT filed a petition to

intervene on May 1, 2019, averring that it had purchased oil, gas and mineral

rights from 18 of the Theakston heirs named in the writ of summons. Petition

to Intervene, 5/1/19, ¶ 5.        The trial court granted EQT’s petition.   Order,

6/19/19.

       Appellants filed a complaint for declaratory relief against the 27

Theakston heirs and Atlas3 on July 19, 2019. Appellants sought a declaration

that the oil and gas wells on the Property were abandoned, and title of the oil

and gas estate passed to Appellants as surface owners. Complaint, 7/19/19,

¶ 8.   EQT filed an answer and new matter claiming fee ownership of the

Property’s oil and gas. Answer and New Matter, 8/8/19, ¶ 50. In support,

EQT relied on the 1924 Theakston Deed. Id. ¶ 48. According to EQT, the

Theakston Deed included an “exception” of oil and gas rights to the

Theakstons. Id. EQT argued the Theakstons retained fee simple ownership

of the Property’s oil and gas. Id. ¶ 37.

       EQT thereafter filed a motion for judgment on the pleadings, which the

trial court denied on April 17, 2020. Trial Court Opinion and Order Denying

Judgment on the Pleadings (DJOP Opinion), 4/17/20. The trial court reasoned

that certain factual matters, such as whether oil and gas leases existed at the


____________________________________________


3 Atlas filed a preliminary objection, and Appellants conceded that Atlas no
longer leased the Property’s oil and gas. Complaint, 7/19/19, ¶¶ 2, 23. The
trial court sustained Atlas’s preliminary objection and dismissed all claims
against Atlas. See Order, 4/17/20.

                                           -4-
J-A18027-22


time of the Theakston Deed, were not clear from the parties’ pleadings. Id.

at 7-8.

      The parties engaged in discovery. At the close of discovery, Appellants

and EQT filed motions for summary judgment. EQT argued the language of

the Theakston Deed constituted an “exception” of the oil and gas rights;

therefore, the Theakston successors owned the oil and gas rights in fee. EQT’s

Motion for Summary Judgment, 3/30/21, ¶¶ 25-26. Appellants argued, (a)

the language in the Theakston Deed constituted a “reservation” of oil and gas

rights which passed to the surface owner at Theakston’s death; and (b) there

is no evidence oil and gas production occurred under the Manufacturers Lease

prior to February 3, 1924.     Appellants’ Motion for Summary Judgment,

3/31/21, ¶ 37.

      On October 13, 2021, the trial court granted summary judgment in favor

of EQT and against Appellants.       Trial Court Memorandum and Order,

10/13/21, at 16. The trial court concluded the language in the Theakston

Deed constituted an “exception” of oil and gas rights. Id. at 14. The trial

court recognized its decision “diverge[d] from the ruling made on EQT’s

motion for judgment on the pleadings.”     Id.      Appellants timely appealed.

Appellants and the trial court have complied with Pa.R.A.P. 1925.

      Appellants present three issues for review:

      I. Whether the trial court erred in holding that the oil and gas
      language in the [Theakston] Deed constituted an exception by
      Theakston of the oil and gas estate on the Property, where: (a)
      the [Theakston] Deed used the language of a “reservation”; (b)

                                    -5-
J-A18027-22


      the language must be construed against Theakston, the grantor;
      (c) the reservation was of specific oil and gas interests under the
      Manufacturers Lease and not of the entire oil and gas estate (i.e.,
      not a corporal hereditament); and (d) the precise language used
      throughout the Theakston Deed (including without limitation the
      “excepting and reserving” of other mineral interests, the specific
      reservation of rights related to the Manufacturers Lease, and the
      “free gas” clause) strongly indicates that Theakston understood
      the difference between an “exception” and a “reservation” and
      deliberately used the term “reservation[?]”

      II. Whether the trial court erred by failing to hold that (a) the
      rights reserved under the Manufacturers Lease had not vested and
      no property right existed which could be the subject of an
      exception (as there was no evidence of production of oil and gas),
      (b) the oil and gas reservation in the [Theakston] Deed did not
      include words of inheritance, and (c) accordingly, such reserved
      rights ceased to exist upon Theakston’s death[?]

      III. [Whether t]he trial court erred by rejecting its prior
      construction of the oil and gas language in the [Theakston] Deed
      based upon a new interpretation of the same language within the
      four corners of the Theakston Deed, without legal or factual basis
      in support of such new interpretation[?]

Appellants’ Brief at 3-4.

      Initially, we recognize that our standard of review of an order granting

summary judgment,

      requires us to determine whether the trial court abused its
      discretion or committed an error of law. Our scope of review is
      plenary. In reviewing a trial court’s grant of summary judgment,
      we apply the same standard as the trial court, reviewing all the
      evidence of record to determine whether there exists a genuine
      issue of material fact. We view the record in the light most
      favorable to the non-moving party, and all doubts as to the
      existence of a genuine issue of material fact must be resolved
      against the moving party. Only where there is no genuine issue
      as to any material fact and it is clear that the moving party is
      entitled to a judgment as a matter of law will summary judgment
      be entered. All doubts as to the existence of a genuine issue of a
      material fact must be resolved against the moving party. Upon

                                     -6-
J-A18027-22


      appellate review, we are not bound by the trial court’s conclusions
      of law, but may reach our own conclusions.

Wright v. Misty Mt. Farm, LLC, 125 A.3d 814, 818 (Pa. Super. 2015)

(citation omitted).

      The parties’ dispute concerns the interpretation of a deed.             When

construing a deed,

      a court’s primary object must be to ascertain and effectuate what
      the parties themselves intended. The traditional rules of
      construction to determine that intention involve the following
      principles. First, the nature and quantity of the interest conveyed
      must be ascertained from the deed itself and cannot be orally
      shown in the absence of fraud, accident or mistake. We seek to
      ascertain not what the parties may have intended by the language
      but what is the meaning of the words they used. Effect must be
      given to all the language of the instrument, and no part shall be
      rejected if it can be given a meaning. If a doubt arises concerning
      the interpretation of the instrument, it will be resolved against the
      party who prepared it. ... To ascertain the intention of the parties,
      the language of a deed should be interpreted in the light of the
      subject matter, the apparent object or purpose of the parties and
      the conditions existing when it was executed.

      ….

      In the absence of fraud, accident or mistake, the nature and
      quantity of the real estate interest conveyed must be ascertained
      from the deed itself and cannot be shown by parol. When the
      language of the deed is clear and free from ambiguity, the intent
      of the parties must be determined from the language of the deed.
      With respect to unambiguous deeds, a court must ascertain what
      is the meaning of the words used, not what may have been
      intended by the parties as shown by parol.

Id. at 818-19 (citations omitted).

      The   terms     “exception”    and    “reservation”   have    been      used

interchangeably in deeds. Walker v. Forcey, 151 A.2d 601, 606 (Pa. 1959).


                                      -7-
J-A18027-22


     A reservation pertains to incorporeal things that do not exist at
     the time the conveyance is made. [Walker, 151 A.2d at 606.]
     See Lauderbach—Zerby Co. v. Lewis, 283 Pa. 250, 129 A. 83,
     84 (1925) (reservation is creation of a right or interest that did
     not exist prior to grant). However, even if the term “reservation”
     is used, if the thing or right reserved is in existence, then
     the language in fact constitutes an exception. Walker, 151
     A.2d at 606; Silvis v. Peoples Natural Gas Co., 386 Pa. 250,
     126 A.2d 706, 708 (Pa. 1956) (where no new rights are created,
     language treated as exception). If there is a reservation, it ceases
     at the death of the grantor, because the thing reserved was not
     in existence at the time of granting and the thing reserved vests
     in the grantee. [Silvis, 126 A.2d at 708.] An exception, on the
     other hand, retains in the grantor the title of the thing
     excepted. Id. Because the exception does not pass with the
     grant, it demises through the grantor’s estate absent other
     provisions. Id. at 709.

Ralston v. Ralston, 55 A.3d 736, 741-42 (Pa. Super. 2012) (emphasis

added).

     Mindful of the above authority, we address Appellants’ first and second

issues. Appellants first argue the language of the Theakston Deed “indicates

that Theakston ‘reserved’ an interest in oil and gas produced under the

Manufacturers Lease.” Appellants’ Brief at 20 (emphasis added). Advancing

this interpretation, Appellants argue the Theakston Deed must be construed

against its grantor. Id. at 25. Because EQT succeeded Theakston, Appellants

claim the Theakston Deed must be construed against EQT. Id.

     Appellants direct our attention to the use of the term “reserved” in the

deed, arguing

     Theakston twice used the phrase “excepted and reserved” with
     respect to excepted mineral and coal rights, indicating that he
     knew that the differing terms existed and chose to use only
     “reserve’” in connection with the oil and gas clause.

                                    -8-
J-A18027-22



Id. (emphasis in original).      Appellants emphasize the trial court’s prior

interpretation of the clause as a “reservation” when it denied EQT’s request

for judgment on the pleadings. Id. at 26.

      In addition, Appellants point to the Theakston Deed’s free gas clause,

“which, instead of merely reciting a free gas privilege, provides free gas under

circumstances indicated in the Manufacturers Lease.”        Id.   According to

Appellants, the “painstakingly precise” language used by Theakston “raises

the inference the drafter of the document recognized the difference between

an exception and a reservation and deliberately used the term reservation

based on the meaning of the word.” Id. (quoting DJOP Opinion, 4/17/20, at

6). Appellants contend the Theakston Deed did not except all of the oil and

gas estate. Id. at 27. Rather,

      [t]he described rights under the [Manufacturers] Lease are
      separate rights retained by Theakston that do not affect the
      description of the property conveyed. To borrow the language
      used (incorrectly) by the trial court in its [summary judgment]
      opinion, such rights are not a corporal hereditament, as a simple
      exception of the entire oil and gas estate would be. This is
      because the subject matter of the reservation is not the “entire oil
      and gas estate” but specific rights in connection with such oil and
      gas under the Manufacturers Lease.

Id. (quotation marks omitted). Appellants further emphasize the absence of

“words of inheritance” in the oil and gas clause. Id. at 23.

      Next, Appellants argue, (a) the rights reserved under the Manufacturers

Lease had not vested and no property right existed which could be the subject

of an exception (as there was no evidence of production of oil and gas under

                                      -9-
J-A18027-22


the lease); (b) the oil and that gas reservation in the Theakston Deed did not

include words of inheritance; and (c) such reserved rights ceased to exist upon

Theakston’s death.   Appellants’ Brief at 3; see also id. at 39. Appellants

claim EQT had the burden of proving that its rights vested prior to the

Theakston Deed, through the production of oil and gas.          Id. at 40-41.

“Without establishing this, EQT cannot assert that the oil and gas was

excepted under the Theakston Deed.” Id. at 42 (quoting Trial Court Opinion,

at 7). According to Appellants, the lease history indicates there was no oil or

gas production under the Manufacturers Lease prior to the Theakston Deed.

Id. at 43-44. Consequently, Appellants claim Theakston did not obtain a fee

simple determinable or “exception.” Id. at 44.

      Finally, Appellants disagree with EQT’s reliance on our Supreme Court’s

decision in Silvis, and this Court’s decision in Ralston. Appellants’ Brief at

31-36. Appellants argue, “[h]ere, what was reserved were specific ‘rights to

oil and gas as set forth in the lease to Manufacturers Light and Heat

Company.’”    Id. at 25 (quoting DJOP Opinion, at 6).     We disagree.   Upon

review, we conclude this case is controlled by Silvis and Ralston, as well as

this Court’s more recent decision in Wright.

      In Silvis, Maria and Nancy Trout conveyed their two-fifth’s interest in

real property to Robert Bush, who owned the remaining three-fifths of the

property. However, the Trouts’ deed to Bush “reserve[d] their interest in the

oil and gas underlying the above premises[.]”       Silvis, 126 A.2d at 707


                                    - 10 -
J-A18027-22


(emphasis added). Z.T. Silvis, successor-in-interest to Bush, claimed Bush

owned the oil and gas upon the death of the Trouts. Id. When Bush died, his

daughter conveyed his interest to Silvis’s predecessor, “excepting and

reserving the gas and oil underlying the said premises, with the right to drill

and operate for the same[.]” Id. The Pennsylvania Supreme Court concluded

the deed created an “exception” instead of a “reservation.”          The Court

explained:

      The technical distinction between an exception and a reservation
      is frequently disregarded in the ordinary use of the words, and,
      therefore, whether the language used, in any particular case,
      creates an exception or a reservation must be determined from
      the intention of the parties ascertained from the entire instrument.
      If a particular clause be construed as an exception from the grant,
      no words of inheritance are necessary because title to the
      excepted part remains in the grantor and never passes to the
      grantee; but, if it be construed as a reservation, words of
      inheritance are necessary, otherwise the right ceases at the death
      of the grantor, because the grantor creates a reservation to
      himself of some new right or thing out of the property which he
      has granted, and which was not in existence at the time of
      the granting[.]

Id. at 708 (citation omitted). The Supreme Court concluded: “It is clear from

the language of the deeds under examination that the grantors were not

reserving to themselves any new rights but were merely excepting from the

terms of those deeds the oil and gas underlying the property, fee simple title

to which was already theirs.” Id. (emphasis added).

      In Ralston, Bernard and Marissa Ralston (Grantors) conveyed property

to Walter Francis (Grantee), subject to the following language:

      EXCEPTING AND RESERVING unto Grantors … the following:

                                     - 11 -
J-A18027-22



      1. All timber, coal, gas, oil, and all other minerals in and upon the
      said property together with the right of ingress, egress, and
      regress, in cutting, digging for, drilling for, or any other
      appropriate method of removal for said timber, coal, gas, oil or
      any other minerals, and the carrying away of the same.

      ….

      3. This property shall not be sold, granted, or conveyed, in whole
      or in part, to another during the natural lifetime of the GRANTORS.

      4. The above exceptions and reservations (item numbers 1, 2, and
      3) become null and void upon the death of both of the GRANTORS,
      at which time the rights set forth in item no. 1 above, become
      vested in the GRANTEE.

Ralston, 55 A.3d at 738. This Court interpreted the language as creating an

exception, explaining:

      Instantly, paragraph 1 speaks to coal, oil, timber, gas and
      minerals. These are things that are corporeal, and in existence
      prior to the deed. Paragraph 1 did not create a new right.
      Therefore, paragraph 1 created an exception. Because it was an
      exception, the rights did not pass to [Grantee], but remained with
      the Grantors to dispose of through their estate. The null and void
      language does not change the nature of the excepted rights
      created in paragraph 1. The trial court did not err in concluding
      that the language of paragraph 1 created an exception, rather
      than a reservation.

Id. at 742.

      We reached a similar conclusion in Wright, where the sellers sold

property to buyers, subject to the following clause in the deed:

      Excepting and reserving unto the herein grantors all rights in oil,
      gas and minerals on property hereby conveyed with the right of
      ingress and egress and the further right to build or establish coal
      tipples, and to remove said minerals with least damage as possible
      to said lands, said oil and gas having been leased under Lease
      dated June 16, 1949 . . .

                                     - 12 -
J-A18027-22



      Further, reserving unto the herein grantors the right to maintain,
      operate and use saw mill on said property for a period of six
      months from the date hereof, all property of said mill to be fully
      removed from said premises six months from the date hereof.

Wright, 125 A.3d at 817. When the 1949 lease expired, the buyers and their

successors-in-interest executed oil and gas leases. Id. The successors to

both the buyers and sellers subsequently disputed ownership of the oil and

gas. Id. We concluded the deed’s first clause constituted an “exception”:

      This provision states that the [sellers] retained all rights in
      oil/gas/minerals under the land subject only to the lease of oil and
      gas rights (but not mineral rights) in the 1949 lease. When this
      lease ended, the [sellers] continued to hold the oil and gas
      rights. This language creates an exception under the [sellers]
      retained title to the oil, gas and mineral rights….

Id.   Citing Silvis, we concluded the exception required no words of

inheritance, because the seller “already held title to the oil, gas and minerals

and never parted with them. Accordingly, these interests passed on to their

successors in interest[.]” Id. at 822.

      Here, the Theakston Deed states:

        All the oil and gas within and underlying the
        hereinbefore described tract of land is also reserved
        together with such rights to drill or operate for same
        as are set forth in full in lease by said W.N. Theakston
        et ux, lessors, to Manufacturers Light and Heat
        Company, lessee, dated Dec. 7, 1921, the terms of said
        lease demise and let “unto said lessees all the oil and gas in
        and under the tract of land” and also said land for the purpose
        and with the exclusive right of draining and operating thereon
        for said oil and gas, together with the right of way, and the
        right to use sufficient water and gas from the premises to drill
        and operate wells thereon, and such other rights and
        privileges as are necessary for conducting and operations,

                                     - 13 -
J-A18027-22


            and the right to remove, at any time, all property placed
            thereon by the lessee.

Theakston Deed, 9/19/1924, at 2 (emphasis added).

          The above language indicates the Theakstons “were not reserving to

themselves any new rights but were merely excepting from the terms of those

deeds the oil and gas underlying the property, fee simple title to which was

already theirs.” Silvis, 126 A.2d at 708. The Theakstons retained ownership

of the oil and gas, “together with” the rights to drill and operate pursuant to

the Manufacturers Lease. See id. The trial court explained:

          Importantly, in the [Theakston] Deed, the Clause encumbering
          “all the oil and gas within and underlying” the Property was not a
          new right vested in W.N. and Abbie Theakston. No party to this
          case claims that W.N. and Abbie Theakston lacked title to the oil
          and gas estate prior to conveying the Property to Mr. Brtko.

Trial Court Opinion, 10/13/21, at 14.

          Because the oil and gas clause in the Theakston Deed created no new

right or interest, we agree with the trial court’s conclusion that the oil and gas

clause constituted an “exception” of oil and gas rights. See Wright, 125 A.3d

at 819 (“A reservation pertains to incorporeal things that do not exist at the

time the conveyance is made. … However, even if the term ‘reservation’ is

used, if the thing or right reserved is in existence, then the language in fact

constitutes an exception.”). Thus, Appellants’ first two issues do not merit

relief.

          In their third issue, Appellants argue “the trial court provided no legal

or factual basis to justify its new interpretation of the oil and gas language of

                                        - 14 -
J-A18027-22


the Theakston Deed.” Appellants’ Brief at 37. Basically, Appellants argue the

trial court failed to explain why its interpretation changed from when it denied

EQT’s request for judgment on the pleadings. Id. Appellants argue the trial

court “was correct in the first instance” in holding the language of the

Theakston Deed created a reservation of oil and gas rights.         Id. at 39.

Appellants again assert that EQT’s interest is defeated by the lack of oil and

gas production under the Manufacturers Lease. Id. at 39-40.

      We discern no error in the trial court revisiting its prior decision

interpreting the Theakston Deed:

      The law of the case doctrine states that a court involved in the
      later phases of a litigated matter should not reopen questions
      “decided by another judge of that same court or by a higher court
      in the earlier phases of the matter.” Morgan v. Petrol. Products
      Equip. Co., 92 A.3d 823, 827 (Pa. Super. 2014). A trial judge
      may always revisit h[is] own pretrial rulings without violating the
      law of the case doctrine. Id.

Wright, 125 A.3d at 818 (Pa. Super. 2015) (emphasis added). Accordingly,

no relief is due.

      Order affirmed.




                                     - 15 -
J-A18027-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/29/2022




                          - 16 -